Case: 08-31000     Document: 00511267774          Page: 1    Date Filed: 10/19/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 19, 2010
                                     No. 08-31000
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

RONALD LEE BLOUNT, JR., also known as Pixie,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                            USDC No. 2:98-CR-20058-2


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Ronald Lee Blount, Jr., federal prisoner # 79414-079, appeals the district
court’s denial of his 18 U.S.C. § 3582(c)(2) motion to reduce his life sentence for
conspiring to distribute over 50 grams of cocaine base. He argues that his
adjudication as a career offender did not preclude him from obtaining relief
under § 3582(c)(2) on account of the retroactive amendments to the Sentencing
Guidelines concerning crack cocaine. Blount maintains that the district court



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-31000    Document: 00511267774 Page: 2           Date Filed: 10/19/2010
                                 No. 08-31000

had authority under United States v. Booker, 543 U.S. 220 (2005), to resentence
him to a lesser term of imprisonment.
      Because Blount was sentenced to a statutory minimum life sentence on
account of his prior felony drug convictions, the crack cocaine amendments did
not lower his guidelines sentence range, and he was not eligible for a sentence
reduction under § 3582(c)(2). See United States v. Pardue, 36 F.3d 429, 431 (5th
Cir. 1994); U.S.S.G. § 5G1.1(b). The Supreme Court has determined that Booker
does not apply to sentence reductions under § 3582(c)(2) and that the district
court may not impose a sentence below the amended guideline range unless the
sentencing court originally imposed a term of imprisonment below the guidelines
range. Dillon v. United States, 130 S. Ct. 2683, 2692 (2010). Likewise, the
Booker reasonableness standard does not apply in proceedings under
§ 3582(c)(2). United States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009), cert.
denied, 130 S. Ct. 3462 (2010). In view of the foregoing, Blount has not shown
that the district court abused its discretion by denying his § 3582(c)(2) motion.
See id.
      Blount also contends that the district court erred by denying his
§ 3582(c)(2) motion without conducting an evidentiary hearing. He argues that
his motion raised issues concerning the application of Booker and that all parties
should have been present when these issues were resolved.
      Pursuant to the Federal Rules of Criminal Procedure, a defendant need
not be present at a § 3582(c) proceeding. F ED. R. C RIM. P. 43(b)(4). Generally,
a district court must hold a hearing only if it is necessary because the facts are
in dispute. See Dickens v. Lewis, 750 F.2d 1251, 1255 (5th Cir. 1984). Because
Blount was ineligible for relief under § 3582(c)(2), the district court did not abuse
its discretion by denying Blount’s motion for a reduction in sentence absent an
evidentiary hearing. See id.; F ED. R. C RIM. P. 43(b)(4).
      The judgment of the district court is AFFIRMED.



                                         2